Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo B. Ham appeals the district court’s interlocutory order accepting the recommendation of the magistrate judge and denying Ham’s motion for a preliminary injunction.* We have reviewed the record and find no reversible error. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008). Accordingly, we affirm for the reasons stated by the district court. Ham v. Ozmint, No. 6:10-cv-01095-DCN-KFM, 2010 WL 3394387 (D.S.C. Aug. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We have jurisdiction over this appeal from an interlocutory order pursuant to 28 U.S.C. § 1292(a)(1) (2006).